            Case 4:20-cv-01343-JM Document 5 Filed 12/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BRAYLON JAVONTE HUTCHISON,
ADC #176486                                                                        PLAINTIFF

V.                           CASE NO. 4:20-CV-1343-JM-BD

KRISTY FLUD, et al.                                                            DEFENDANTS


                                            ORDER

       The Court has received a Recommendation for dismissal of all claims. Mr. Hutchison has

not filed objections. After careful review of the Recommendation, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

        Mr. Hutchison’s lawsuit is DISMISSED, without prejudice. This dismissal counts as a

“strike” pursuant to 28 U.S.C. § 1915(g).

       IT IS SO ORDERED, this 7th day of December, 2020.


                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
